REDMANN, Chief Judge.
Plaintiff appeals from the dismissal on exceptions of her attempted class action, challenging a practice of stipulating fixed-percentage attorney’s fees in notes, when Louisiana law (see Leenerts Farms, Ins. v. Rogers, 421 So.2d 216 (La.1982)) allows only a reasonable fee. We affirm.
Defendant finance company obtained a judgment by default against plaintiff for a $984.32 balance on a note with specified interest from date of judgment, plus 25% attorney’s fees. Thus the attorney’s fee that defendant was condemned to pay was $246.08 (as of the date of the judgment).
An attorney’s fee of $246.08 for reviewing a loan file and note, preparing a form petition, filing it, checking service upon the defendant, taking a default judgment by proving the claim, and obtaining execution, cannot be said to be an unreasonably high fee.
Our plaintiff is therefore not among, and therefore cannot represent, the class of persons who have been harmed by the alleged concerted action of lenders in including in loan contracts a fixed-percentage attorney’s fee provision.
Plaintiff’s petition affirmatively shows that plaintiff has no right of action, “no interest in the plaintiff to institute the suit,” La. C.C.P. 927.
Affirmed.